2018 UT App 194



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                            Appellee,
                               v.
                         BRIAN NEWTON,
                           Appellant.

                             Opinion
                         No. 20170205-CA
                      Filed October 12, 2018

           Third District Court, Salt Lake Department
                 The Honorable Paul B. Parker
                          No. 121905738

             Ronald J. Yengich, Attorney for Appellant
          Sean D. Reyes and Jeanne B. Inouye, Attorneys
                          for Appellee

    JUDGE KATE A. TOOMEY authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

TOOMEY, Judge:

¶1      A jury convicted Brian Newton of one count of
first-degree aggravated sexual assault and one count of
third-degree aggravated assault. After trial, Newton obtained
new counsel and filed a motion to arrest judgment and for a new
trial (the Motion for New Trial), claiming a jury instruction error,
a Brady 1 violation related to Victim’s cell phone, and four

1. Brady v. Maryland, 373 U.S. 83, 86–87 (1963) (“[T]he
suppression by the prosecution of evidence favorable to an
accused upon request violates [the Due Process Clause of the
Fourteenth Amendment] where the evidence is material either to
                                               (continued…)
                          State v. Newton


instances of ineffective assistance of trial counsel. The district
court denied the Motion for New Trial. We agree with the
district court that there was no error in the jury instruction, that
the State did not commit a Brady violation, and that the evidence
on Victim’s phone was neither material nor exculpatory. Because
Newton fails to address the district court’s ruling on the
remaining ineffective assistance of counsel claims, we decline to
address them on appeal. Accordingly, we affirm.


                         BACKGROUND

¶2     Victim attended a party at a friend’s house where she met
Newton and his girlfriend. 2 Everyone at the party had been
consuming alcohol. Victim spoke with Newton at the party but
felt uncomfortable around him, at first, and told him that she
thought “he was weird and creepy.” But he was “nice after that.”

¶3     The party continued through the early morning hours of
the following day. At around 3:00 a.m., Newton asked Victim if
she wanted to leave and get something to eat. Victim agreed,
stating that she “didn’t want to fall asleep” because she was
waiting for her boyfriend. Newton first drove Victim to a fast
food restaurant where Newton ordered food. He then drove
Victim to a truck stop and parked in a dark part of the parking
lot, away from other vehicles.

(…continued)
guilt or to punishment, irrespective of the good faith or bad faith
of the prosecution.”).

2. “On appeal, we review the record facts in a light most
favorable to the jury’s verdict and recite the facts accordingly.
We present conflicting evidence only as necessary to understand
issues raised on appeal.” State v. Holgate, 2000 UT 74, ¶ 2, 10 P.3d
346 (quotation simplified).




20170205-CA                     2                2018 UT App 194
                         State v. Newton


¶4     Newton and Victim listened to music for a while, and
then he exited the vehicle, opened Victim’s door, leaned her seat
back, and got on top of her. Victim testified that she did not say
anything at first but thought to herself, “What’s going on.”
Newton “[f]orcibly” removed all of Victim’s clothing and
undergarments while she was “screaming and crying and
pushing him.” Newton put his hand around her neck and
choked her to the point that she felt she was “going to lose
consciousness” and then raped her. He first penetrated his penis
into her vagina and then attempted to penetrate his penis into
her anus but was unsuccessful because she “freaked out even
more.” Newton then grabbed a gun, held it to her head, and
continued to rape her vaginally while she “cr[ied] quietly.”

¶5      At one point, Victim said she needed to throw up. After
Newton rolled down the window, she attempted to make loud
retching noises to get the attention of anyone who might be
nearby. She did not try to scream or call for help while the
window was rolled down, because she feared that Newton
would shoot her. Victim’s efforts to summon assistance were
unsuccessful. After ejaculating, Newton returned to the driver’s
side of the vehicle and Victim dressed. Newton drove away from
the truck stop and told Victim that “he had to make a phone call
to a friend to see if he had to kill [her] or not.” When he slowed
down at a red light, Victim jumped out and ran barefoot to the
nearest neighborhood she could find, leaving her cell phone in
the vehicle.

¶6     Victim eventually arrived at a gas station where a man
offered to help by giving her a ride. Although Victim did not
know the man, Victim felt “scatterbrained” and “needed help,”
so she accepted his offer, and he drove her to her friend’s house.
When Victim arrived at the friend’s house the police were
already there. Victim explained to an officer that Newton raped
her and threatened her with a gun. The officer told her to go to
the hospital for a sexual assault examination.



20170205-CA                     3              2018 UT App 194
                          State v. Newton


¶7      During the examination, the sexual assault nurse
examiner (Nurse) swabbed Victim’s vagina, mouth, and belly
button to collect DNA, which matched Newton’s DNA. Nurse
also took photographs of Victim’s body. One photograph
revealed a petechia—redness of the skin caused by pressure,
either sucking or pushing—on Victim’s trachea, which is an
injury “consistent with strangulation.” The other photographs
included: three injuries on Victim’s breasts and one on the front
of a shoulder, marked by redness and a petechia; a bruise on the
inside of an elbow and one on a forearm; numerous bruises and
a petechia on her thighs; bruises on her knees and an ankle; and
a blister on her heel “from walking barefoot after the assault.” 3
Nurse also examined Victim’s genital injuries and noted bruises
and an open abrasion in and around her labia. At trial, Nurse
testified that there was also a “little chunk of skin” missing in a
location where “[a]nybody who had [sustained] an injury like
that consensually would be [the result of] an accident and . . .
[i]ntercourse would be stopped by the woman because it would
be very painful.” Nurse also testified that the injuries could be
“consistent with non-consensual intercourse,” but she also
conceded that “regardless of how careful you are, there can be
some sort of injuries sometimes during consensual intercourse.”

¶8     Newton testified in his defense at trial. He said that, at the
party, Victim “asked [him] if [he] wanted to go get something to
eat.” He agreed and escorted her to his car where he “checked
for [his] concealed carry [gun] because [he] wouldn’t want it to
be missing and be used in a possible crime.” Newton kept his
gun in a safe under his seat that requires a “four to six entry
combination” to open. He then drove Victim to a fast food
restaurant. After picking up his order, they returned to his car
and he started to drive away. He testified that when he “reached


3. During the examination, Victim stated that one of the bruises
on her right thigh existed before the assault.




20170205-CA                      4               2018 UT App 194
                          State v. Newton


back to put [his] hand on [her] headrest,” she put her hand on
his leg and “proceeded to move her hand up . . . [and] started to
undo [his] pants.” Newton decided to pull over into a parking
lot. Victim began to stroke his penis and then they started to kiss.
According to Newton, Victim “climbed over on top of [him] in
the driver’s seat” and they removed their clothes.

¶9     According to Newton, while engaging in sexual
intercourse, Victim bumped the horn on the steering wheel, and
they both agreed to move to the passenger seat. Newton
described different sexual positions they used, including being
on top of and behind Victim. At one point, Victim said she
needed to throw up. Newton rolled down the window and
heard some retching noises after which Victim said she felt fine.
He testified they both put their clothes back on after having sex
and he drove Victim to her house. Newton testified that Victim
“passed out” during the drive. When he got to her house, he left
Victim sitting on a wooden bench on the porch. He also testified
that he never removed the gun from the safe and the only time
Victim could have seen it was when he “opened the safe to
check” that it was still there.

¶10 The jury convicted Newton of one count of first-degree
aggravated sexual assault and one count of third-degree
aggravated assault. He was acquitted of a second count of
first-degree aggravated sexual assault and one count of
first-degree aggravated kidnapping.

¶11 Following the convictions, Newton hired new counsel
who filed the Motion for New Trial. Newton argued that his
original trial counsel rendered ineffective assistance by failing to
object to the jury instruction defining rape. 4 He also argued that


4. Newton raised numerous other ineffective assistance of
counsel claims in the Motion for New Trial, but as we discuss in
                                                   (continued…)


20170205-CA                     5                2018 UT App 194
                         State v. Newton


the State committed a Brady violation when it did not conduct a
forensic examination of Victim’s cell phone.

¶12 The court first addressed the jury instruction claim. The
jury was instructed that to convict Newton of aggravated sexual
assault, the jury was required to find:

      1. The defendant, BRIAN NEWTON,

      2. In the course of committing rape,

      3. Did any one of the following:

              a. Used, or threated [Victim] with the use of,
              a dangerous weapon, or

              b. Compelled, or attempted to compel,
              [Victim] to submit to rape, by threat of
              kidnapping, death, or serious bodily injury
              to be inflicted imminently on any person;
              and

      4. The defendant acted intentionally, knowingly, or
      recklessly.


(…continued)
greater detail below, see infra ¶¶ 19–20 & n.8, we are precluded
from reaching those arguments and therefore do not articulate
the factual circumstances relevant to them. We note, however,
that any remedy Newton might have for his argument that he
did not receive a fair trial because he was not represented by the
specific attorney his father hired on his behalf does not lie with
this court. Especially considering the district court’s conclusions
that the attorney who represented Newton at trial was not
constitutionally ineffective on any claim Newton raised and the
court did not find credible the testimony of Newton’s father.




20170205-CA                     6               2018 UT App 194
                          State v. Newton


The next instruction read: “‘Rape’ as defined in the law means
the actor knowingly, intentionally, or recklessly has sexual
intercourse with another without that person’s consent.”

¶13 Newton argued that State v. Barela, 2015 UT 22, 349 P.3d
676, “compel[led the] court to find [his] trial counsel ineffective
for failing to object to the jury instruction given on the elements
of the crime of Rape because [it] did not clearly establish the
requirement of mens rea as to [Victim’s] non consent.” But the
court disagreed, distinguishing the rape instruction in Barela
from the instruction given at Newton’s trial. It explained that,
because the instruction was one sentence long and the terms
“knowingly, intentionally or recklessly . . . immediately
precede[d] words describing the prohibited conduct, sexual
intercourse with another person without that person’s consent,”
“[t]here [was] no room for the jury to imply a difference between
the act of intercourse and the non-consent of [Victim].”
Accordingly, the court concluded that trial counsel was not
constitutionally ineffective for failing to object to the instruction
and that the district court did not commit plain error when it
gave the rape instruction to the jury.

¶14 The court also considered Newton’s Brady claim. In
support of his argument that the State committed a Brady
violation, Newton directed the court to his pretrial motion for
access to Victim’s cell phone “for the purpose of a forensic
examination,” asserting that the cell phone “may have
exculpatory evidence contained within it” and may undermine
the jury’s verdict. The State opposed the motion, arguing that
“the State is not aware of evidence contained on the phone that
‘tends to negate the guilt of the accused, mitigate the guilt of the
defendant, or mitigate the degree of the offense for reduced
punishment.’” (Quoting Utah R. Crim. P. 16(a)(4).) The State
further noted that Newton did not show “good cause” to
authorize the search of Victim’s cell phone because the motion
was based on Newton’s “naked belief that the phone ‘may have



20170205-CA                      7               2018 UT App 194
                         State v. Newton


exculpatory evidence contained within it.’” (Quoting Utah R.
Crim. P. 16(a)(5).) The police did not conduct a forensic
examination of Victim’s cell phone, but the State provided
trial counsel with the “call and text records” obtained from
it. Following the Motion for New Trial, the court determined
that the content of the phone and its condition when found
were relevant to Newton’s post-trial claims and ordered a
“full forensic examination of the cell phone.”

¶15 The       forensic    analysis   revealed     that     Victim
entered Newton’s name and cell phone number into her
phone at around 3:09 a.m., shortly after they left the party and
prior to the rape. 5 It also revealed a “series of phone calls
and text messages that were received” during the period
between their departure from the party and the rape. Following
an evidentiary hearing, the court determined that the cell
phone evidence was neither material nor exculpatory, because
the jury could have interpreted it to mean that Victim had
“no bias” against Newton prior to the rape, and because
the “information found on the phone also corroborated
the testimony that friends were trying to reach [Victim] for
hours without success.” The court concluded that the “evidence
found on [Victim’s] phone post-trial was unlikely to
have affected the verdict” given that “the evidence
against    [Newton]     was    substantial”   and     that    the
forensic examination of the cell phone corroborated Victim’s
testimony.

¶16 The court therefore denied the Motion for New Trial.
Newton appeals.


5. A surveillance video of the fast food restaurant showed that
Newton and Victim entered the restaurant around 3:00 a.m., that
Victim was seen using her cell phone, and that Victim and
Newton left together at around 3:09 a.m.




20170205-CA                    8               2018 UT App 194
                           State v. Newton


            ISSUES AND STANDARDS OF REVIEW

¶17 Newton contends the “jury was improperly instructed
regarding the mens rea element of rape” and asks this court to
review this issue for plain error, manifest injustice, and
ineffective assistance of counsel. Newton raised this issue before
the district court in the Motion for New Trial, based on the
ineffective assistance of counsel. We therefore review Newton’s
argument only to the extent he challenges the district court’s
ruling. 6 See Allen v. Friel, 2008 UT 56, ¶ 4, 194 P.3d 903 (affirming
the district court’s decision because the defendant “ignored one
of the most fundamental principles of the appellate process
when he did not identify any flaws in the district court’s order
that required reversal”); cf. Ellis v. State, 2014 UT App 50, ¶ 5, 321
P.3d 1174 (per curiam) (“Because an appellate court reviews the
decision of a [district] court, an appellant must address the
rationale of the [district] court’s rulings and identify why the
ruling should be overturned.”). When the district court “has
previously held an evidentiary hearing on a motion based on
ineffective assistance of counsel, such a claim presents a mixed
question of law and fact.” State v. Burnside, 2016 UT App 224,
¶ 18, 387 P.3d 570 (quotation simplified). We therefore “review
the district court’s factual findings for clear error and its legal
conclusions for correctness.” Id.



6. To the extent Newton argues that we should review this issue
under the rubrics of plain error and manifest injustice, those
arguments fail. “[I]n most circumstances manifest injustice is
synonymous with plain error,” and to succeed on a claim of
plain error, Newton “must establish harmful error that should
have been obvious to the [district] court.” State v. Reigelsperger,
2017 UT App 101, ¶ 39, 400 P.3d 1127. Because we conclude that
there was no error in the rape jury instruction, see infra ¶ 29,
Newton cannot prevail under the rubric of plain error.




20170205-CA                      9                2018 UT App 194
                          State v. Newton


¶18 Newton also contends the State “failed to pursue and
disclose material evidence from [Victim’s] cell phone,” which he
argues amounted to a Brady violation. Because this issue was
raised before the district court, we review the district court’s
“factual findings for clear error and its legal conclusions for
correctness.” Id. Relatedly, Newton contends the district court
erroneously determined the evidence located on Victim’s cell
phone was not material and exculpatory and therefore erred in
denying the Motion for New Trial on that basis. 7 When the
district court denies a motion to arrest judgment and for a new
trial, we review that decision for an abuse of discretion, but “we
review the legal standards applied by the [district] court in
denying such a motion for correctness.” State v. Montoya, 2017
UT App 110, ¶ 11, 400 P.3d 1193 (quotation simplified).

¶19 Finally, Newton contends his trial counsel was ineffective
for failing to (1) “object to inadmissible prejudicial testimony,”
(2) “investigate,” and (3) “adequately prepare for trial.” Newton
raised these claims of ineffective assistance of counsel before the
district court. The court held evidentiary hearings on these
allegations and issued an order denying Newton’s motion,
supported with findings of fact and conclusions of law.

¶20 On appeal, Newton makes the same three arguments,
without challenging the court’s findings of fact or conclusions of
law. “When a claim of ineffective assistance of counsel is raised
for the first time on appeal, there is no lower court ruling to


7. Newton also argues that the “cumulative errors require a new
trial.” “Under the cumulative error doctrine, we will reverse
only if the cumulative effect of the several errors undermines our
confidence that a fair trial was had.” State v. Dunn, 850 P.2d 1201,
1229 (Utah 1993) (quotation simplified). Because we conclude
that no error occurred, see infra ¶¶ 29, 34, 37, the cumulative
error doctrine does not apply.




20170205-CA                     10               2018 UT App 194
                          State v. Newton


review and we must decide whether the defendant was
deprived of the effective assistance of counsel as a matter of
law.” State v. Craft, 2017 UT App 87, ¶ 15, 397 P.3d 889
(quotation simplified). But Newton does not raise these issues
for the first time on appeal. Instead, he asserts the same
arguments that the district court ruled on. The issues before us
are therefore mixed questions of law and fact, and “we review
the district court’s factual findings for clear error and its legal
conclusions for correctness.” Burnside, 2016 UT App 224, ¶ 18
(quotation simplified). To succeed on appeal, Newton
necessarily must challenge the district court’s factual findings
and conclusions of law, and he cannot make the same arguments
anew while ignoring the proceedings below that adjudicated the
same issues. 8 See id. ¶¶ 42–43. Because Newton “has failed to


8. A situation in which a defendant argues ineffective assistance
of counsel in post-trial motions before the district court is similar
to petitions for post-conviction relief based on ineffective
assistance of counsel. These motions and petitions are filed with
the district court and the district court generally rules on them
with supportive findings of fact and conclusions of law. In
appeals from the denial of a petition for post-conviction relief,
the defendant must challenge the rationale for the district court’s
ruling to demonstrate error in that ruling. See Ellis v. State, 2014
UT App 50, ¶ 5, 321 P.3d 1174 (per curiam). We see no difference
in a defendant’s burden on appeal when the district court has
adjudicated the same claim of ineffective assistance of counsel in
a post-trial motion for a new trial. Compare Archuleta v. Galetka,
2011 UT 73, ¶ 25, 267 P.3d 232 (explaining that, in the context of
post-conviction relief, “when confronted with ineffective
assistance of counsel claims, we review a lower court’s purely
factual findings for clear error, but we review the application of
the law to the facts for correctness” (quotation simplified)), with
State v. Burnside, 2016 UT App 224, ¶ 18, 387 P.3d 570 (“In a
situation . . . in which the [district] court has previously held an
                                                       (continued…)


20170205-CA                     11               2018 UT App 194
                          State v. Newton


address (or even acknowledge) the [district] court’s decision on
the[se] issue[s],” see id. ¶ 42, he cannot meet his burden of
persuasion on appeal and we therefore do not further address
them, see Ellis, 2014 UT App 50, ¶ 5.


                            ANALYSIS

                      I. The Jury Instruction

¶21 Newton contends the district court erred in determining
that trial counsel was not constitutionally ineffective for failing
to object to the rape jury instruction and in denying the Motion
for New Trial on that basis. He argues that the court erred in
determining the rape instruction was correct because the
instruction was one sentence that did not separate the mens rea
from the acts required to commit rape. The instruction read:
“‘Rape’ as defined in the law means the actor knowingly,
intentionally, or recklessly has sexual intercourse with another
without that person’s consent.” He asserts that the instruction
did not provide that “knowingly, intentionally, or recklessly”
applied to “the element of non-consent” and counsel should
therefore have objected to it. We disagree.

¶22 To succeed on a claim of ineffective assistance of counsel,
a defendant must demonstrate “(1) that counsel’s performance
was objectively deficient, and (2) a reasonable probability exists
that but for the deficient conduct defendant would have
obtained a more favorable outcome at trial.” State v. Clark, 2004
UT 25, ¶ 6, 89 P.3d 162; see also Strickland v. Washington, 466 U.S.

(…continued)
evidentiary hearing on a motion based on ineffective assistance
of counsel . . . we review the district court’s factual findings for
clear error and its legal conclusions for correctness.” (quotation
simplified)).




20170205-CA                     12               2018 UT App 194
                          State v. Newton


668, 687 (1984). When the defendant fails to make a sufficient
showing on one of the Strickland prongs, we need not address
both of them. See State v. Veale, 2012 UT App 131, ¶ 5, 278 P.3d
153. Because Newton fails to demonstrate that trial counsel
performed deficiently, we do not address the prejudice prong.

¶23 To demonstrate that trial counsel performed deficiently,
Newton “must overcome the strong presumption that his trial
counsel rendered adequate assistance by persuading the court
that there was no conceivable tactical basis for counsel’s
actions.” Clark, 2004 UT 25, ¶ 6 (quotation simplified). “It is well
settled that counsel’s performance at trial is not deficient if
counsel refrains from making futile objections, motions, or
requests.” State v. Perez-Avila, 2006 UT App 71, ¶ 7, 131 P.3d 864.
Newton therefore must demonstrate that counsel’s objection to
the rape instruction would not have been futile.

¶24 Here, the district court determined that the jury
instruction defining the elements of rape was “not incorrect and
therefore [did] not provide a basis for a claim of ineffective
assistance of counsel.” The court rejected Newton’s argument
that the jury instruction defining rape was similar to the
erroneous instruction in State v. Barela, 2015 UT 22, 349 P.3d 676.
We likewise conclude that the jury instruction in Barela is
distinguishable from the instruction given at Newton’s trial.

¶25 In Barela, the jury was instructed that to find Barela guilty
of rape it would have to find:

       1. The defendant, Robert K. Barela,

       2. Intentionally or knowingly;

       3. Had sexual intercourse with K.M.;

       4. That said act of intercourse was without the
       consent of K.M.



20170205-CA                     13               2018 UT App 194
                          State v. Newton


Id. ¶ 13. The Barela court held that the “instruction was in error”
because it “implied that the mens rea requirement . . . applied
only to the act of sexual intercourse, and not to [the victim’s]
nonconsent . . . by coupling the mens rea requirement directly
with the element of sexual intercourse, and by articulating the
element of [the victim’s] nonconsent without any apparent
counterpart requirement of mens rea.” Id. ¶ 26. Further, the
erroneous instruction “was reasonably likely to have affected the
verdict” because “even in [the victim’s] account, she never
explicitly (in words) or openly (in physical resistance) rebuffed
Barela’s advances.” Id. ¶¶ 28–29. The victim’s account of the
alleged rape was also inconsistent over time. See id. ¶ 11.

¶26 Here, the jury instruction provided: “‘Rape’ as defined in
the law means the actor knowingly, intentionally, or recklessly
has sexual intercourse with another without that person’s
consent.” Unlike in Barela, the instruction did not separate the
mens rea from the act or the element of non-consent. In addition,
the Utah Code provides that “[a] person commits rape when the
actor has sexual intercourse with another person without the
victim’s consent.” Utah Code Ann. § 76-5-402(1) (LexisNexis
2017). Our legislature has provided that “when the definition of
[a criminal] offense does not specify a culpable mental state and
the offense does not involve strict liability, intent, knowledge, or
recklessness shall suffice to establish criminal responsibility.” Id.
§ 76-2-102. The application of the required culpable mental state
of “intent, knowledge, or recklessness” to section 76-5-402’s
definition of rape results in the rape instruction provided to the
jury. We are therefore unpersuaded by Newton’s argument that,
because “the jury was not law-trained,” “it [was] unrealistic for
counsel, or the court, to assume that the jury would know based
on the one sentence instruction, that mens rea was also required
for the element of non-consent.”

¶27 To further support our conclusion that the jury instruction
properly informed the jury of the necessary elements of rape, we



20170205-CA                     14               2018 UT App 194
                          State v. Newton


refer to the jury instruction for rape given in State v. Marchet,
2009 UT App 262, 219 P.3d 75. In that case, the jury was
instructed that it could convict the defendant of rape if it found:

       1. . . . [the defendant] had sexual intercourse with
       [the victim]; and

       2. That said act of intercourse was without the
       consent of [the victim]; and

       3. That the defendant acted intentionally or
       knowingly or recklessly.

Id. ¶ 21. The defendant challenged the instruction, arguing that it
“[did] not adequately inform the jury that the State had the
burden of proving his mental state with regard to each element
of the crime of rape.” Id. Specifically, he argued that the
instruction “did not require the jury to find any mental state on
[the defendant’s] part with regard to [the victim’s] consent or
lack thereof.” Id. (quotation simplified). This court disagreed,
explaining that the Utah Code “defines the crime of rape as
consisting of two elements: (1) the act of sexual intercourse
(2) committed without the other person’s consent.” Id. ¶ 22. It
further explained that, under the Utah Code, the defendant
could not be convicted of rape unless he acted intentionally,
knowingly, or recklessly. Id. The rape instruction therefore
“accurately identified each element of the crime of rape and
correctly stated the applicable mental state” because the jury was
instructed that to convict the defendant of rape it “must find
beyond a reasonable doubt that he intentionally, knowingly, or
recklessly had nonconsensual sexual intercourse with [the
victim].” Id.

¶28 The jury instruction in Newton’s case is more similar to
the instruction provided in Marchet than to the one provided in
Barela. In addition, it is even less likely that the jury in Newton’s
case misinterpreted the elements necessary to find that he raped


20170205-CA                     15               2018 UT App 194
                         State v. Newton


Victim than the jury in Marchet. Rather than providing the
culpable mental state as a catch-all at the end of the instruction,
see id. ¶ 21, Newton’s instruction seamlessly provided that the
applicable mens rea applied to both the act of sexual intercourse
and Victim’s non-consent.

¶29 We agree with the district court that there was no error in
the jury instruction and therefore there was “no room for the
jury to imply a difference between the act of intercourse and the
non-consent of [Victim].” As a result, any objection on trial
counsel’s part would have been futile and Newton’s claim of
ineffective assistance of counsel with respect to the jury
instruction fails.

                      II. The Brady Violation

¶30 Newton contends the district court erroneously denied
the Motion for New Trial because (1) the State violated its
“affirmative duty to seek out exculpatory evidence, and turn such
evidence over to the defendant,” and (2) the court erred in
determining that the evidence collected from Victim’s cell phone
was not material and exculpatory. On his first point, he argues
that Victim’s cell phone was a critical piece of evidence that was
alluded to throughout trial and that the State was “obligate[d]”
to review the evidence that it may have contained. On his second
point, he asserts that the evidence collected from Victim’s cell
phone was material and exculpatory because it “directly
contradict[ed] [Victim’s testimony] and undermine[d] her
credibility.” We address each argument in turn.

¶31 “[T]he suppression by the prosecution of evidence
favorable to an accused upon request [by the defense] violates
due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the
prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). Further,
“regardless of request, favorable evidence is material, and
constitutional error results from its suppression by the


20170205-CA                    16               2018 UT App 194
                         State v. Newton


government, if there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the
proceeding would have been different.” Kyles v. Whitley, 514 U.S.
419, 433 (1995) (quotation simplified).

¶32 First, Newton argues the State committed a Brady
violation when it failed to conduct a forensic examination of
Victim’s cell phone once it had been turned over to the police.
He cites Kyles in support of this argument. But his reliance on
Kyles is misplaced. There, the United States Supreme Court
explained that the prosecution has “a degree of discretion” when
determining “materiality in terms of the cumulative effect of
suppression” of evidence. Id. at 437. But this discretion has “a
corresponding burden.” Id. Because the prosecution “alone can
know what is undisclosed, [it] must be assigned the consequent
responsibility to gauge the likely net effect of all such evidence
and make disclosure when the point of ‘reasonable probability’
is reached.” Id. “This in turn means that the individual
prosecutor has a duty to learn of any favorable evidence known
to the others acting on the government’s behalf in the case,
including the police.” Id. (emphasis added).

¶33 The evidence on Victim’s cell phone was unknown to the
prosecution or any other person “acting on the government’s
behalf in [this] case.” See id. Before trial, the State opposed
Newton’s motion to discover Victim’s cell phone “for the
purpose of a forensic examination,” arguing that “the State [was]
not aware of evidence contained on the phone that ‘tends to
negate the guilt of the accused, mitigate the guilt of the
defendant, or mitigate the degree of the offense for reduced
punishment.’” (Quoting Utah R. Crim. P. 16(a)(4).) The State
further argued that Newton did not show “good cause” to
authorize the search of Victim’s cell phone because the motion
was based on Newton’s “naked belief that the phone may have
exculpatory evidence contained within it.” See Utah R. Crim. P.
16(a)(5). And at a post-trial evidentiary hearing, the prosecutor



20170205-CA                    17              2018 UT App 194
                         State v. Newton


testified that he “had no idea of anything that was on the
phone,” either inculpatory or exculpatory, and that he never
directed anyone to “look into what was on the phone.”

¶34 The prosecutor therefore did not have knowledge of the
forensic evidence of the cell phone, and the record does not
reflect that Newton elicited evidence that the prosecutor or any
other individual working for the State should have known there
was exculpatory evidence on the cell phone. See Kyles, 514 U.S. at
437 (explaining that prosecutors have “a duty to learn of any
favorable evidence known to the others acting on the
government’s behalf in the case, including the police” (emphasis
added)). And none of the cases Newton cites require the
prosecution to “seek out” exculpatory information unknown to
it or any others acting on its behalf. We therefore reject Newton’s
argument that, “once the police were in possession of [Victim’s]
cell phone, . . . the State had a constitutional obligation to seek
out any evidence that was on the phone, regardless of whether it
thought that the phone would contain anything of value.” We
conclude that the State did not commit a Brady violation when it
did not independently conduct a forensic examination of
Victim’s cell phone.

¶35 Second, Newton argues that the district court erred when
it determined that the evidence collected from Victim’s cell
phone was not material and exculpatory.

¶36 The district court determined that the evidence on
Victim’s cell phone was relevant to Newton’s claim of ineffective
assistance of counsel. It therefore granted Newton’s post-trial
motion to discover Victim’s cell phone and ordered a forensic
examination to determine whether it contained exculpatory
evidence. The examination revealed that Victim entered
Newton’s name and cell phone number into her phone after
leaving the party, but prior to the rape, and that her phone
received a series of unanswered phone calls and text messages.



20170205-CA                    18               2018 UT App 194
                         State v. Newton


The court concluded this evidence was the information was not
material and exculpatory and was “unlikely to have affected the
verdict,” because it could show only that Victim had “no bias”
against Newton prior to the rape, and it corroborated Victim’s
account that her friends unsuccessfully attempted to contact her
during the incident.

¶37 Newton challenges this conclusion. He relies on the
assertion that the evidence that Victim entered his phone
number into her cell phone just before the rape undermined her
credibility because she testified that he was “weird and creepy.”
But Victim also testified on direct and cross-examination that
after telling Newton that she thought he was “weird and
creepy,” “he was nice after that.” In addition, Newton fails to
explain how entering his phone number before the rape would
have “provided circumstantial evidence of consent.” We
therefore conclude the district court did not err in denying the
Motion for New Trial after determining that the evidence on
Victim’s cell phone was not material and exculpatory.


                        CONCLUSION

¶38 We conclude that because the jury instruction defining
rape accurately articulated the elements of the crime, any
objection to the instruction would have been futile and Newton
therefore cannot show ineffective assistance of counsel. We
further conclude the State did not commit a Brady violation,
because it did not have knowledge that the cell phone may have
contained exculpatory evidence. Finally, we conclude the district
court did not err in determining that the forensic examination of
the cell phone did not reveal material and exculpatory evidence.
Accordingly, we affirm.




20170205-CA                   19               2018 UT App 194